Citation Nr: 0217909	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  91-41 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt 
Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
August 1945, and from September 1946 to August 1949.  The 
appellant is the widow of the veteran.  The veteran died 
in May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1990 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah, which denied the 
appellant's claim for service connection for the cause of 
the veteran's death.  The Board initially remanded this 
case for additional development in an April 1992 decision.  
Subsequently, the Board denied the appellant's claim in a 
decision, dated on September 26, 2001.   

The appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2002, the 
parties filed a Joint Motion For Remand And To Stay 
Further Proceedings (Joint Motion).  In an Order, dated on 
June 11, 2002, the Court granted the Joint Motion, vacated 
the Board's September 2001 decision, and remanded the 
case, pursuant to 38 U.S.C.A. § 7252(a) (West 1991), for 
compliance with the instruction contained in the Joint 
Motion.  Copies of the Court's Order and the Joint Motion 
have been placed in the claims file.

In March 1995, the Board informed the appellant that two 
former employees of the Board may have tampered with 
records contained in some veterans' claims files during 
and after 1990, that the appellant's appeal had been 
handled by one of those employees, and that the appellant 
had the right to inspect the veteran's claims file to 
independently determine whether it had been subject to 
tampering.  An outline of the appellant's rights and 
procedures for additional action were included.  The 
appellant did not respond to the letter.  Accordingly, the 
Board will proceed on the record in this case with respect 
to the issue that is before it.


REMAND

The official death certificate indicates that the veteran 
died on May [redacted], 1990 at the age of 64.  According to the 
certificate of death, the cause of death was embolic 
stroke, left cerebral hemisphere, which was due to (or as 
a consequence of) advanced squamous cell cancer of the 
left ear and neck, which was due to (or as a consequence 
of) immunosuppression with cyclosporine, which was due to 
(or as a consequence of) a cardiac transplant.  It was 
also noted that other significant conditions contributing 
to death but not resulting in the underlying cause given 
above included ischemic heart disease leading to cardiac 
transplantation. 

The veteran's DD Form 214, Certificate of Release or 
Discharge From Active Duty, shows that he served in the 
Merchant Marines from December 1943 to August 1945.  The 
form also reflects that he received the Merchant Marine 
Emblem and a Pacific War Zone Bar.  In addition, the 
veteran's WD AGO Form 53, Honorable Discharge, shows that 
he served in the United States Air Force from September 
1946 to August 1949.  The form also reflects that the 
veteran's Military Occupational Specialty (MOS) was as a 
radiological technician.

In the instant case, the appellant contends, in essence, 
that the veteran's advanced squamous cell cancer of the 
left ear and neck, which caused him to suffer an embolic 
stroke of the left cerebral hemisphere which caused his 
death, was related to in-service sun exposure.  The 
appellant maintains that while the veteran was serving in 
the Merchant Marines, he suffered from a severe sun burn 
and was hospitalized for three days with third degree 
burns.  She contends that due to his in-service sun 
exposure, the veteran developed skin cancer years later 
which resulted in his death.  In this regard, the Board 
notes that the veteran's service medical records from his 
first period of active military service, with the Merchant 
Marines, are not of record.  The Board observes that in 
the brief submitted by the appellant's representative, 
received by the Board in November 2002, the appellant's  
representative noted that while attempts to obtain the 
veteran's Merchant Marine service medical records from the 
National Personnel Records Center (NPRC), the Public 
Health Data Center, and Brooks Air Force Base, were 
unsuccessful, there was no indication that any attempts 
had been made to obtain the missing records from all 
potential sources as set forth in the VA Manual M21-1.  
The Manual provides that captains of Merchant Marine 
vessels employed by the Coast Guard maintained daily 
logbooks, and that the logbooks were now in the possession 
of the National Archives and Records Administration's 
(NARA) regional archives.  See M21-1, Part III, Chapter 4, 
Subchapter VI, Section 4.31.  Thus, in light of the above, 
the RO must attempt to obtain those records from the NARA.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  

The Board also notes that an alternative argument is that 
the veteran's advanced squamous cell cancer of the left 
ear and neck, which caused him to suffer a stroke which 
caused his death, was incurred as a result of exposure to 
ionizing radiation in service, specifically while serving 
as a radiological technician during his second period of 
active service.  In this regard, the Board notes that 
service connection claims based on in- service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or 
3.311.

A disease associated with exposure to radiation, listed in 
38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined 
therein.  Specifically, if a veteran, while on active 
duty, active duty for training, or inactive duty training, 
participated in a radiation-risk activity, as defined by 
regulation, the following diseases shall be service 
connected, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d).  A radiation exposed 
veteran is one who, while serving on active duty, was 
exposed to a radiation risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i)(2002).  These activities include on-site 
participation involving atmospheric detonation of a 
nuclear device, occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 1, 1946, and internment as 
a POW of the Japanese who was subject to the same degree 
of exposure as a member of the Hiroshima or Nagasaki 
occupation forces.  38 C.F.R. § 3.309(d)(3)(ii)(2002).  

Service connection may also be considered based on 
exposure to ionizing radiation under the provisions of 38 
C.F.R. § 3.311 (2002).  To consider service connection 
under section 3.311, the evidence must show the following: 
(1) the veteran was exposed to ionizing radiation in 
service; (2) he subsequently developed a radiogenic 
disease; and (3) such disease first became manifest within 
a period specified by the regulations.  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure 
to ionizing radiation will not be granted under section 
3.311. 38 C.F.R. § 3.311(b)(1)(iii) (2002).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation 
and shall include the following: All forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; cancer of 
the thyroid, breast, lung, bone, liver, skin, esophagus, 
stomach, colon, pancreas, kidney, urinary bladder, 
salivary gland, and ovary; multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular 
disease; parathyroid adenoma; tumors of the brain and 
central nervous system; cancer of the rectum and lymphomas 
other than Hodgkin's disease; prostate cancer; and any 
other cancer.  38 C.F.R. § 3.311(b)(2) (2002).  In 
addition, the provisions of 38 C.F.R. § 3.11(b)(5)(iv) 
provide that to warrant service connection, pancreatic 
cancer must become manifest five years or more after 
exposure.

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and 
it is contended that the disease is a result of exposure 
to ionizing radiation in service, an assessment will be 
made as to the size and nature of the radiation dose or 
doses.  When dose estimates provided are reported as a 
range of doses to which a veteran may have been exposed, 
exposure at the highest level of the dose range reported 
will be presumed.  38 C.F.R. § 3.311(a) (2002).   

Dose data will be requested from the Department of Defense 
in claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior 
to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2002).

In all other claims involving radiation exposure, a 
request will be made for any available records concerning 
the veteran's exposure to radiation.  These records 
normally include but may not be limited to the veteran's 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141), if maintained, service medical records, and 
other records which may contain information pertaining to 
the veteran's radiation dose in service.  All such records 
will be forwarded to the Under Secretary for Health, who 
will be responsible for preparation of a dose estimate, to 
the extent feasible, based on available methodologies.  38 
C.F.R. § 3.311(a)(2)(iii).

In the instant case, the Board notes that skin cancer is 
specifically listed in 38 C.F.R. § 3.311 as a radiogenic 
disease.  The Board further notes that a claim based on 
exposure to ionizing radiation will be referred to the 
Under Secretary for Benefits for consideration as to 
whether the veteran was exposed to ionizing radiation and 
subsequently developed a radiogenic disease which first 
became manifest as follows: bone cancer within 30 years of 
exposure, leukemia at any time after exposure, posterior 
subcapsular cataracts six months or more after exposure, 
and other radiogenic diseases five or more years after 
exposure.  38 C.F.R. § 3.311(b)(1) (2002).  Thus, in light 
of the above, because the veteran's skin cancer became 
manifest more than five years after his discharge from 
service, and because the appellant has contended that the 
veteran's skin cancer was related to exposure to radiation 
in service, specifically while serving as a radiological 
technician during his second period of active service, the 
procedures set forth in 38 C.F.R. § 3.311 must be complied 
with.  Accordingly, under the circumstances, the Board 
finds that a dose assessment must be made and further 
development undertaken pursuant to 38 C.F.R. § 3.311, 
should the dose assessment reveal a positive value.   

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2002)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  VA implemented the provisions of the Act 
through regulations published at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. VCAA, § 7(a), 
114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As part of its development of this 
claim, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the new law.



Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and 
ensure that all notification and development 
actions required by the Veterans Claims 
Assistance Act of 2000 have been fulfilled.

2.  The RO should also send a copy of the 
veteran's DD Form 214, Certificate of Release or 
Discharge From Active Duty, showing that he 
served in the Merchant Marines from December 1943 
to August 1945, to the NARA and request that they 
search for logbooks from the veteran's period of 
military service in the Merchant Marines.  Any 
information received must be associated with the 
claims folder. 

3.  In addition, in accordance with the 
development requirements set forth in 38 C.F.R. § 
3.311, the RO must request any available records 
concerning the veteran's exposure to radiation.  
Such a request would normally include, but may 
not be limited to, the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD 
Form 1141), if maintained, service medical 
records, and other records which may contain 
information pertaining to the veteran's radiation 
dose in service, specifically while he was 
working as a radiological technician during his 
second period of active service from September 
1946 to August 1949.  All such records and the 
veteran's claim file must then be forwarded to 
the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, 
to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

4.  Thereafter, if it is determined that any 
possible radiation to ionizing exposure occurred, 
the RO should then forward the claim to VA's 
Undersecretary for Benefits for further 
consideration in accordance with the provisions 
of 38 C.F.R. § 3.311(b)(1) and (c).  

5.  After undertaking any additional development 
deemed appropriate in addition to that requested 
above, the RO should readjudicate the issue of 
entitlement to service connection for the cause 
of the veteran's death.  If the benefit sought on 
appeal remains denied, the appellant and her 
representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be 
allowed for response before the record is 
returned to the Board for further review.  


The purpose of this remand is to obtain additional 
development. The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time. No action is required of the appellant until 
she is notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




